TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 25, 2015



                                      NO. 03-14-00306-CR


                               Wesley Eugene Perkins, Appellant

                                                 v.

                                   The State of Texas, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
                 AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment of guilty rendered by the trial court. Having reviewed the

record and the parties’ arguments, the Court holds that there was no reversible error in the trial

court’s judgment of guilty. Therefore, the Court affirms the trial court’s judgment of guilty.

Appellant shall pay all costs relating to this appeal, both in this Court and in the court below.